United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.C., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Carmel, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0925
Issued: May 27, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On March 24, 2020 appellant filed an appeal from a September 19, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 20-0925.
The Board, having duly considered this matter, notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act
(FECA).1 For final adverse decisions of OWCP issued on or after November 19, 2008, the Board’s
review authority is limited to appeals which are filed within 180 days from the date of issuance of
OWCP’s decision.2
The 180th day following the September 19, 2019 decision was Tuesday, March 17, 2020.
As appellant did not file an appeal with the Board until Tuesday, March 24, 2020,3 more than 180
days after the September 19, 2019 OWCP decision, the Board finds that the appeal docketed as
1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a) (2009).

2

Id. at § 501.3(e).

3

The Board notes that the postmark on the envelope for appellant’s appeal was Wednesday, March 18, 2020. As
this was also more than 180 days after the September 19, 2019 OWCP decision, using the date of the postmark would
not render appellant’s appeal timely filed. See 20 C.F.R. 501.3(f)(1).

No. 20-0925 is untimely filed. The Board is without jurisdiction to review the appeal. Appellant
has not offered a reason to explain the failure to timely file an appeal with supporting
documentation sufficient to establish compelling circumstances.4
The Board’s decisions and orders are “final upon the expiration of 30 days from the date
of their issuance.”5
IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-0925 is dismissed.
Issued: May 27, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

5 U.S.C. § 501.6(d).

5

Id. at § 501.6(d).

2

